 

Exhibit 10.6

 

WAIVER EXTENSION
OF REQUIRED LENDERS AND ADMINISTRATIVE AGENT

 

THIS WAIVER EXTENSION OF REQUIRED LENDERS AND ADMINISTRATIVE AGENT (this
“Waiver”), dated as of August 28, 2015, is executed and delivered by the
Administrative Agent, each of the Lender signatories hereto (collectively, the
“Required Lenders”), Campus Crest Communities Operating Partnership, LP, a
Delaware limited partnership (the “Borrower”), Campus Crest Communities, Inc., a
Maryland corporation (the “Parent Guarantor”) and the entities listed on the
signature pages hereof as the subsidiary guarantors (together with any
Additional Guarantors (as defined in the Credit Agreement (as hereinafter
defined)) acceding thereto pursuant to Section 5.01(j) or 7.05 of the Credit
Agreement, as amended hereby, the “Subsidiary Guarantors” and, together with the
Parent Guarantor, the “Guarantors”) in connection with and pursuant to that
certain Second Amended and Restated Credit Agreement dated as of January 8, 2013
(the “Original Credit Agreement”), as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of February 22, 2013 (the
“First Amendment”) and by that Second Amendment to Second Amended and Restated
Credit Agreement dated as of February 25, 2015 (the “Second Amendment”; and the
Original Credit Agreement, as amended by the First Amendment and the Second
Amendment and as further amended, amended and restated, supplemented and/or
modified and in effect from time to time, the “Credit Agreement”; capitalized
terms used herein but undefined shall have the respective meanings ascribed to
them in the Credit Agreement or, if not therein defined, the respective meanings
ascribed to them in the May 2015 Waiver (as defined below)) among the Borrower;
the Parent Guarantor; the Subsidiary Guarantors; the banks, financial
institutions and other institutional lenders listed on the signature pages
thereof as the initial lenders (the “Initial Lenders”); the Swing Line Bank;
Citibank, N.A. (“Citibank”), as the initial issuer of Letters of Credit (the
“Initial Issuing Bank”); and Citibank, as administrative agent (together with
any successor administrative agent appointed pursuant to Article VIII, the
“Administrative Agent”) for the Lender Parties.

 

WITNESSETH:

 

WHEREAS, the Required Lenders hold more than fifty and 00/100 percent (50.00%)
of the sum of (a) the aggregate unpaid principal amount of the Advances
currently outstanding, (b) the aggregate Available Amount of all Letters of
Credit currently outstanding, and (c) the aggregate Unused Revolving Credit
Commitments currently in effect;

 

WHEREAS, the Administrative Agent, the Required Lenders, the Borrower and the
Guarantors entered into that certain Waiver of Required Lenders and
Administrative Agent dated as of May 15, 2015 (the “May 2015 Waiver”) whereby
certain reporting deadlines under the Credit Agreement were extended as more
particularly set forth therein and subject to the terms thereof (the “Extended
Reporting Dates”); and

 

WHEREAS, pursuant to the request of the Parent Guarantor, the Required Lenders
and the Administrative Agent hereby wish to grant to the Parent Guarantor a
further extension of certain of the Extended Reporting Dates, on the terms and
subject to the conditions described herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.          Notwithstanding anything to the contrary in the Credit Agreement or
the May 2015 Waiver, the Required Lenders and the Administrative Agent hereby
agree that, for purposes of the calendar quarter ending in June 2015, (a) the
Borrower shall deliver quarterly financials for such quarter in accordance with
Section 5.03(c) of the Credit Agreement not later than September 30, 2015, and
(b) the Borrower shall deliver the quarterly Borrowing Base Certificate for such
quarter in accordance with clause (i) of Section 5.03(d) of the Credit Agreement
not later than September 30, 2015.

 

 

 

 

2.          In consideration of the waiver extension granted in Section 1 above,
and notwithstanding any provision in the Credit Agreement to the contrary, the
Borrower agrees as follows:

 

(a)         From and after the date of the execution and delivery of this Waiver
by the Borrower (the “Execution Date”), until all Lenders otherwise agree, the
Borrower will not request any Advance or any issuance of a Letter of Credit
under Article II of the Credit Agreement; provided, however, that Letter of
Credit Advances with respect to any Letters of Credit that have been issued and
remain outstanding as of the Execution Date shall be permitted.

 

(b)        If on or prior to September 30, 2015 the Parent Guarantor (or a
Subsidiary thereof) has not entered into a purchase agreement or a merger
agreement setting forth the terms and conditions whereby all of the Equity
Interests in the Parent Guarantor, or all or substantially all of the assets of
the Parent Guarantor, would be sold (a “Sale Agreement”) pursuant to the
proposed transaction disclosed by the Parent Guarantor during its earnings call
held on July 16, 2015 (the “Proposed Sale Transaction”) to the purchaser (or a
subsidiary thereof) with whom the Parent Guarantor has been discussing the
Proposed Sale Transaction, or an alternative purchaser approved by the Board of
Directors of the Parent Guarantor (in either case, the “Proposed Purchaser”),
then commencing on September 30, 2015 and on the thirtieth (30th) day of each
calendar month thereafter, the Borrower shall prepay an aggregate amount of the
Term Loan, the Revolving Credit Advances comprising part of the same Borrowings,
the Swing Line Advances and the Letter of Credit Advances in an aggregate amount
equal to all of the Unrestricted Cash (as defined below), if any, of the Parent
Guarantor and its Subsidiaries on such date. To the extent that the Unrestricted
Cash of the Parent Guarantor and its Subsidiaries on such date exceeds the
aggregate outstanding amount of the Term Loan, the Revolving Credit Advances,
the Swing Line Advances and the Letter of Credit Advances, then the Borrower
shall make a deposit into the L/C Cash Collateral Account in an amount equal to
such excess. Amounts prepaid pursuant to this clause (b) shall be applied in
accordance with Section 2.06(b)(iii) of the Loan Agreement and shall not be
refundable once paid. The Borrower’s obligation to make such prepayments shall
terminate on the date that a Sale Agreement is entered into by the Parent
Guarantor (or a Subsidiary of the Parent Guarantor) and the Proposed Purchaser
in connection with the Proposed Sale Transaction. For purposes hereof,
“Unrestricted Cash” means, on any date of determination, the difference (if
positive) of (i) Cash and Cash Equivalents that are not on such date subject to
any pledge, lien or control agreement, less the (ii) the sum of (x) $15,000,000
and (y) amounts that as of such date have been placed with third parties as
deposits or security for contractual obligations.

 

(c)        If on or prior to November 15, 2015 the Parent Guarantor (or a
Subsidiary thereof) has not entered into a Sale Agreement, then the Borrower and
the Parent Guarantor will provide (or cause to be provided) on such date to the
Administrative Agent, for the benefit of the Lender Parties, first priority
perfected security interests in the Equity Interests in each Subsidiary
Guarantor to secure the Obligations of the Loan Parties under the Loan
Documents, pursuant to pledge and security agreements in form and substance
reasonably satisfactory to the Administrative Agent, together with opinions of
counsel to the Loan Parties with respect to the enforceability of such pledge
agreements and the perfection of the security interests created thereby, in each
case form and substance reasonably satisfactory to the Administrative Agent.

 

3.          For the avoidance of doubt, the parties hereto confirm that the
Relief Period (as defined in the Second Amendment) includes the Test Date
occurring on September 30, 2015, notwithstanding that the financial reports with
respect to such Test Date shall be delivered after such date pursuant to Section
5.03(c) of the Credit Agreement.

 

4.          The Borrower agrees that it shall pay to the Administrative Agent a
waiver fee, due and payable on the earlier of (a) the date of closing of the
Proposed Sale Transaction and (b) December 31, 2015, equal to 0.10% of the sum
of the outstanding principal amount of the Advances, as of the date hereof, of
those Lenders that have executed and delivered to the Administrative Agent a
signature page to this Waiver, which fee shall be for the ratable benefit of
such Lenders.

 

 

 

 

5.          This Waiver shall constitute one of the Loan Documents.

 

6.          Each Loan Party hereby represents and warrants that as of the date
hereof and after giving effect to this Waiver, (x) the representations and
warranties contained in each Loan Document are true and correct in all material
respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date) and (y) to the best of its knowledge, no Event of
Default has occurred and is continuing, and no Event of Default will occur as a
result of the execution, delivery and performance by the Loan Parties of this
Waiver.

 

7.          Except as expressly and specifically provided in Section 1 above of
this Waiver, the execution, delivery and effectiveness of this Waiver shall not
operate as a waiver of any right, power or remedy of the Initial Lenders, the
Administrative Agent, Citibank or the Initial Issuing Bank under the Loan
Documents, or any other documents, instruments or agreement executed and/or
delivered in connection therewith.

 

8.          Each Loan Party acknowledges that, except as expressly and
specifically provided in this Waiver, nothing herein shall be construed to waive
any covenant (including financial) or other provision of the Loan Documents, or
obligation of such Loan Party under any Loan Document.

 

9.          Each Loan Party hereby ratifies and confirms as of the date hereof
that all of the terms, covenants, indemnifications and provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect without change except as otherwise expressly waived by this Waiver.

 

10.        This Waiver shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

11.        This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart to
this Waiver by facsimile, .pdf or other electronic means of communication shall
be effective as delivery of a manually executed counterpart of this Waiver.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  ADMINISTRATIVE AGENT:       CITIBANK, N.A.       By: /s/ Michael Chlopak    
Name:  Michael Chlopak     Title:    Vice President       REQUIRED LENDERS:    
  CITIBANK, N.A.         By: /s/ Michael Chlopak     Name:  Michael Chlopak    
Title:    Vice President

 

[Signatures continue on next page]

 

 

 

 

  BARCLAYS BANK PLC         By: /s/ Luke Syme     Name:  Luke Syme    
Title:    Assistant Vice President

 

[Signatures continue on next page]

 

 

 

 

  RAYMOND JAMES BANK, N.A.         By: /s/ H. Fred Coble, Jr.     Name:  H. Fred
Coble, Jr.     Title:    Senior Vice President

 

[Signatures continue on next page]

 

 

 

 

  ROYAL BANK OF CANADA         By: /s/ Rina Kansagra     Name:  Rina Kansagra  
  Title:    Authorized Signatory

 

[Signatures continue on next page]

 

 

 

 

  BANK OF AMERICA, N.A.         By: /s/ Kurt Mathison     Name:  Kurt Mathison  
  Title:    SVP

 

[Signatures continue on next page]

 

 

 

 

  BANK OF THE WEST,   a California banking corporation         By: /s/ Jeffrey
C. Jones     Name:  Jeffrey C. Jones     Title:    Managing Director         By:
/s/ Chuck Weerasooriya     Name:  Chuck Weerasooriya     Title:    Managing
Director      

 

[Signatures continue on next page]

 

 

 

 

  COMPASS BANK         By: /s/ Brian Tuerff     Name:  Brian Tuerff    
Title:    Senior Vice-President

 

[Signatures continue on next page]

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION         By: /s/ Kevin S. Christman     Name:
 Kevin S. Christman     Title:    Senior Vice-President

 

[Signatures continue on next page]

 

 

 

 

  NATIONAL BANK OF ARIZONA,   a national banking association         By: /s/
Mark Stebbings     Name:  Mark Stebbings     Title:    Executive Vice-President

 

[Signatures continue on next page]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Andrew T. White     Name:
 Andrew T. White     Title:    Senior Vice-President

 

[Signatures continue on next page]

 

 

 

 

  CITIZENS BANK OF PENNSYLVANIA         By: /s/ Diane Mullan-Cromwell     Name:
 Diane Mullan-Cromwell     Title:    Senior Vice-President

 

[Signatures continue on next page]

 

 

 

 



  BORROWER:       CAMPUS CREST COMMUNITIES OPERATING   PARTNERSHIP, LP       By:
Campus Crest Communities GP, LLC,     Its General Partner           By: Campus
Crest Communities, Inc.       Its Sole Member

 

      By: /s/ John Makuch         Name:  John Makuch         Title:  Chief
Financial Officer



 

  PARENT GUARANTOR:       CAMPUS CREST COMMUNITIES, INC.         By: /s/ John
Makuch     Name:  John Makuch     Title:    Chief Financial Officer

 

[Signatures continue on next page]

 

 

 

 

  SUBSIDIARY GUARANTORS:         CAMPUS CREST AT STEPHENVILLE, LP   CAMPUS CREST
AT LUBBOCK, LP   CAMPUS CREST AT WACO, LP   CAMPUS CREST AT SAN MARCOS, LP  
CAMPUS CREST AT ABILENE, LP   CAMPUS CREST AT NACOGDOCHES II, LP

 

  By: Campus Crest GP II, LLC     General Partner of each of the above limited
partnerships         By: Campus Crest Properties, LLC     Its Manager

 

  By: /s/ Aaron S. Halfacre     Name:  Aaron S. Halfacre     Title:    Manager

 

[Signatures continue on next page]

 

 

 

 

  CAMPUS CREST AT CHENEY, LLC   CAMPUS CREST AT TROY, LLC   CAMPUS CREST AT
MURFREESBORO, LLC   CAMPUS CREST STEPHENVILLE LESSOR, LLC   CAMPUS CREST WACO
LESSOR, LLC   CAMPUS CREST CHENEY LESSOR, LLC   CAMPUS CREST TROY LESSOR, LLC  
CAMPUS CREST MURFREESBORO LESSOR, LLC   CAMPUS CREST AT MOBILE PHASE II, LLC  
CAMPUS CREST AT MOBILE, LLC   CAMPUS CREST AT AMES, LLC   CAMPUS CREST AT FORT
WAYNE, LLC   CAMPUS CREST AT MOSCOW, LLC   CAMPUS CREST AT VALDOSTA, LLC  
CAMPUS CREST AT TOLEDO I, LLC   CAMPUS CREST AT FLAGSTAFF II, LLC   CAMPUS CREST
AT AUBURN, LLC   CAMPUS CREST AT FLAGSTAFF, LLC   CAMPUS CREST AT MT. PLEASANT,
LLC   CAMPUS CREST AT ORONO, LLC

 

  By: Campus Crest Properties, LLC     Manager of each of the above limited
liability companies

 

  By: /s/ Aaron S. Halfacre     Name:  Aaron S. Halfacre     Title:    Manager

 

[Signatures continue on next page]

 

 

 

 

  CAMPUS CREST AT HUNTSVILLE I, LP         By: Campus Crest at Huntsville I GP,
LLC     Its General Partner         By: Campus Crest Properties, LLC     Its
Manager

 

  By: /s/ Aaron S. Halfacre     Name:  Aaron S. Halfacre     Title:    Manager

 

[Signatures continue on next page]

 

 

 



 

  COPPER BEECH TOWNHOME COMMUNITIES SEVENTEEN, LLC   COPPER BEECH TOWNHOME
COMMUNITIES THIRTY FIVE, LLC   MCWHIRTER LIBERTY SQUARE, L.L.C.

 

  By: Copper Beech Townhome Communities, LLC     Manager of each of the above
limited liability companies         By: CB-Campus Crest, LLC     Its Manager    
    By: Campus Crest Properties, LLC,     Its Manager

 



  By: /s/ Aaron S. Halfacre     Name:  Aaron S. Halfacre     Title:   Manager



  

  COPPER BEECH TOWNHOME COMMUNITIES SIX, LLC         By: Copper Beech Townhome
Communities, LLC     Its Manager         By: CB-Campus Crest PA, LLC     Its
Manager         By: Campus Crest Properties, LLC     Its Manager

 

  By: /s/ Aaron S. Halfacre     Name:  Aaron S. Halfacre     Title:   Manager



 



 

